Per Curiam.
The Atchison, Topeka & Santa Fe Railway Company, a corporation, sued Bowman and judgment was rendered against it in each case. Thereupon it brought the cases to this court and the judgments were reversed. Upon retrial, the cases were consolidated, and determined upon the evidence in the prior trial as embodied and contained in *147the bills of exceptions therein, resulting in a judgment in each case in favor of the plaintiff, and the defendant brings the cases here for review. The facts are sufficiently set forth in the opinion in Atchison, Topeka & Santa Fe Railway Company v. Bowman, 61 Colo. 477, 158 Pac. 814, and we shall not burden the record with a re-statement thereof.
Plaintiff in error contends that the contract forming the basis of the suits can not be enforced because it is in violation of “An Act to Regulate Commerce,” approved February 4, 1887, and acts amendatory thereof, and especially Section 6 as amended by the Act of June 29, 1906, 34 Stat. pp. 586-589 (U. S. Comp. Stats. 1913, Sec. 8569).
These questions are fully discussed in the former review of the cases, and the objections held untenable. The application for supersedeas is, therefore, denied, and the judgments affirmed.